Title: John Jay: Account of Conversation with Franklin, September 1783
From: Jay, John
To: 


          
            Sep. 1783
          
          Dr. Franklin lived at Pha. in the Neighbourhood of Mr Boudinot the Father of Elias Boudinot the present Presidt. of

Congress—the Father was a Silver Smith who had come from NYork to settle at Pha., a man much devoted to Whitfield, by whom his Son was baptized Elias after the Prophet of that Name— Dr. Franklin remembers Elias coming to his Father’s Door with half a Water Melon & a Spoon in his Hand—several of the neighboring Boys gathered round in hopes of sharing in the Melon— Elias observd their Intention, but told them as they came up, that those who asked shd recieve nothing, & went on eating his Melon— The others imagining he meant to Share with them, & fearing to ask lest they shd. as he threatned be refused, silently waited his Motions—he went on however eating his Melon, & finished it— He was 8 or nine Yrs. old— He had a Sister who was a sensible Girl—she wrote Verses & had Wit— Mr. Stockton of Printon married her—& took Elias into his Office & taught him Law, which he practiced at Eliz. Town until the War, with the Reputation of Integrity & fairness—
        